DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application, 16/143,866, originally filed 09/27/2018, claims no foreign priority.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in response to a Request for Continued Examination filed on 04/16/2021 with claims filed on the same date.  Claims 1-3, 5, 8-14, and 17-25 are pending and ready for examination.  Claims 21-25 are new.  Claims 4, 6, 7, 15, and 16 have been cancelled.
 
Claim Objections
Claim 11 is objected to because of the following informalities:  Applicant uses the phrase “the prior performance models” (line 6-7).  Examiner is unclear if “the prior performance models” in line 6-7 is in reference to “stored prior performance models” claimed in line 4 or to different “prior performance models.”  Examiner respectfully suggests if   “the prior performance models” in line 6-7 is in reference to “stored prior performance models” claimed in line 4, “the prior performance models” in line 6-7 should read “the stored prior performance models.” If “the prior performance models” in line 6-7 is not in reference to “stored prior performance models” claimed in line 4, then “the prior performance models” in line 6-7 lacks an antecedent basis.  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, applicant uses the phrase “own-aircraft position” (line 2).  Examiner is unclear as to the meaning of “own-aircraft.”  Claim 24 will be examined with the phrase “in a 
	Claim 24 has been examined based on the merits as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 5, 8-14, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli et al. (hereinafter Ganguli), U.S. Pat. No. 9,342,746 B1 in view of Beutler et al. (hereinafter Beutler), U.S. Pat. No. 9,664,770 B2 in further view of Abraham et al. (hereinafter Abraham), U.S. Pat. No. 7,876,258 B2 and evidence by Soni, “What is Bayes Rule?” downloaded from https://towardsdatascience.com/what-is-bayes-rule-bb6598d8a2fd

Regarding independent claim 1 Ganguli teaches:
	A method, performed by an apparatus, of estimating a pseudo- range to a detected, unknown object from a vehicle having a passive sensor, (Ganguli, col 3 line 64- col 4 line 11, “passive camera” reads on “passive sensor”) comprising: 
	receiving, from the passive sensor, data indicating detection of an object (Ganguli, fig 4, fig 5, col 3 line 45-50, “image” reads on “data”); 
	deriving, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo-range to the detected, unknown object (Ganguli, fig 9, col 11 line 9 – col 12 line 15, estimating the range at two different angles establishes “one or more probability distributions of pseudo-range estimates,” “likelihood functions” reads on “probability distributions,” “likelihood functions” are chosen based on types of vehicles being detected, and type of sensor being used which indicates the “prior performance models”) ; and 
	outputting, to the apparatus, the estimated pseudo-range to the detected, unknown object (Ganguli, col 4 line 12-19). 
  	Ganguli does not teach: 
	establishing one or more probability distributions of pseudo-range estimates by using Bayesian techniques to combine prior testing data of the passive sensor at a range from the passive sensor to the object and 	 
	Beutler teaches:
	establishing one or more probability distributions of pseudo-range estimates by using Bayesian techniques to combine prior testing data of the passive sensor at a range from the passive sensor to the object (Beutler, col 9 line 64-col 10 line 45, Bayes rule uses the “current measurement value                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                    ” where k is a time step.  Bayes Rule uses                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                     for “updating the result of the prediction step,” where “updating” implies to “combine prior testing data.”  Bayes rule is used to establish “probability distributions” as evidenced by Soni, page 1.).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including using Bayesian techniques as taught by Beutler in order to provide a method and a system for multilateration with the advantage “that it allows the use of many inexpensive unsynchronized sensors, compared to using a few sensors that are accurately synchronized, e.g., with atomic clocks” (Beutler col 5 line 9-21).  
	The Ganguli/Beutler combination does not teach:
	factoring encounter conditions comprising atmospheric conditions in a region of the vehicle's location at the time of detection of the object; 
	Abraham teaches
	factoring encounter conditions comprising atmospheric conditions in a region of the vehicle's location at the time of detection of the object (Abraham, col 3 line 11-38, “poor or limited visibility, e.g., in fog or at night” reads on “encounter conditions” which include fog which reads on “atmospheric conditions,” “real time image data” implies the data is associated with the “detection of the object”) 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including factoring encounter conditions as taught by Abraham in order to advantageously provide a “Preferred collision sense and avoidance system (that) provides a “see & Avoid or “Detect and 
		
Regarding claim 2 Ganguli as modified  teaches:
	deriving, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo-range to the detected, unknown object comprises selecting a pseudo-range estimate with a high probability of being correct (Ganguli, col 11 line 38- col 12 line 15, “likelihood of the range estimate”  reads on “probability distributions of pseudo-range estimates,” two examples where the likelihood is small are given, (col 12 line 4-7), selecting a “greater value for an argument”  leads to a “high probability of being correct”). 

Regarding claim 3 Ganguli as modified teaches:
	deriving, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo-range to the detected, unknown object comprises selecting a worst case pseudo-range estimate (Ganguli, , col 2 line 51-61, col 3 line 64-col 4 line 11, col 12 line 1-15, “chosen based on the application scenario and system objectives” reads on “selecting a worst case pseudo-range estimate” objectives can include allowing for maximum avoidance, the broadest reasonable interpretation of a “worst case scenario” would be a scenario in which a collision occurs.  Ganguli teaches “collision detection and avoidance” (col 2 line 54-56, col 4 line 1-3), and “collision avoidance application” (col 12 line 8-13) which teach a system in which a collision is avoided.  In order to avoid a collision knowing where a collision occurs would be known therefore the “worst case pseudo-range estimate” would be “selected.”  The likelihood function is chosen depending on the “needs of the user,” if the “needs of the user” include “collision detection and avoidance” then a “worst case scenario” would be selected as person of ordinary skill in the art would consider the “worst case scenario” when designing for “collision detection and avoidance”).  

Regarding claim 5 Ganguli does not teach:
	establishing the probability distribution of pseudo-range estimates comprises establishing a Bayesian posterior probability distribution of pseudo-range to an unknown object at a time of initial detection 
	Beutler teaches:
	establishing a probability distribution of pseudo-range estimates comprises establishing a Bayesian posterior probability distribution of pseudo-range to an unknown object at a time of initial detection (Beutler, col 9 line 64-col 10 line 45, Bayes rule uses the “current measurement value                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                    ” where k is a time step and would include a time step at the “time of initial detection.” Bayes Rule uses                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                     for “updating the result of the prediction step.”  Bayes rule uses a “likelihood” which leads to “establishing a Bayesian posterior probability distribution” as evidenced by Soni, page 1.  “The likelihood is defined by Eq. 6” (col 10) and contains                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                    .). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including using Bayesian techniques as taught by Beutler in order to provide a method and a system for multilateration with the advantage “that it allows the use of many inexpensive unsynchronized 

Regarding claim 8 Ganguli as modified teaches:
	updating the estimated pseudo-range to the detected, unknown object by using a temporal state estimator to compare a prior pseudo-range estimate to one or more current probability distributions of pseudo-range estimates (Ganguli, col 7 line 21-col 8 line 34, “Kalman Filter” is implemented to determine an estimate of the states then the “estimated range” which reads on the “pseudo range estimate,” therefore the “Kalman Filter” acts as the “temporal state estimator,” Kalman Filter is used because “measurements are always corrupted by noise” therefore Kalman Filter provides an “updated” “pseudo-range to the detected, unknown object”).  

Regarding claim 9 Ganguli as modified teaches:
	the temporal state estimator further receives prior closure models of range to detected objects (Ganguli, , col 7 line 21-col 8 line 34, “Kalman filter” reads on “temporal state estimator,” “dynamics and measurement equations” reads on “prior closure models of range to detected objects”).  

Regarding claim 10 Ganguli as modified teaches:
	the probability distribution of pseudo-range estimates is established for an assumed detected object type and environmental conditions (Ganguli, col 11 line 38-col 12 line 1-15, “the likelihood functions should be designed after a careful study of the types of intruder aircraft operating in the airspace and …” “likelihood functions” are used to determine “the probability distribution of pseudo-range estimates” (col 11, line 38-40) and is based on “the detected object type,”  and “the thresholds M and m are tunable design parameters and should be chosen base on the application scenario and system objectives,” where “application scenario” may read on “environmental conditions”).	

Regarding independent claim 11 Ganguli teaches:
	A pseudo-range estimating apparatus adapted to estimate a pseudo-range to a detected, unknown object from a vehicle having a passive sensor (Ganguli, col 3 line 64- col 4 line 11, “passive camera” reads on “passive sensor”), comprising: 
	stored prior performance models for the passive sensor; 
	memory; and 
	processing circuitry operatively connected to the memory and operative to receive the prior performance models, 
	the processing circuitry adapted to receive, from the passive sensor, data indicating detection of an object (Ganguli, fig 3, fig 4, fig 5, col 3 line 45-50, col 3 line 64-col 4 line 19, the system (16) contains a memory (20) and CPU (18) which would contain the “stored prior performance models” and process “data indicating detection of an object”  “image” reads on “data”); 
	derive, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo-range to the detected, unknown object (Ganguli, fig 9, col 11 line 9 – col 12 line 15, estimating the range at two different angles establishes “one or more probability distributions of pseudo-range estimates,” “likelihood functions” reads on “probability ,” “likelihood functions” are chosen based on types of vehicles being detected, and type of sensor being used which indicates the “prior performance models”); and 
	output the estimated pseudo-range to the detected, unknown object (Ganguli, col 4 line 12-19). 
	Ganguli does not teach: 
 	establish one or more probability distributions of pseudo-range estimates by using Bayesian techniques to combine prior testing data of the passive sensor at a range from the passive sensor to the object  
	Beutler teaches:
	establish one or more probability distributions of pseudo-range estimates by using Bayesian techniques to combine prior testing data of the passive sensor at a range from the passive sensor to the object (Beutler, col 9 line 64-col 10 line 45, Bayes rule uses the “current measurement value                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                    ” where k is a time step.  Bayes Rule uses                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                     for “updating the result of the prediction step,” where “updating” implies to “combine prior testing data.”  Bayes rule is used to establish “probability distributions” as evidenced by Soni, page 1.).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including using Bayesian techniques as taught by Beutler in order to provide a method and a system for multilateration with the advantage “that it allows the use of many inexpensive unsynchronized sensors, compared to using a few sensors that are accurately synchronized, e.g., with atomic clocks” (Beutler col 5 line 9-21).  
	The Ganguli/Beutler combination does not teach:

	Abraham teaches
	factoring encounter conditions comprising atmospheric conditions in a region of the vehicle's location at the time of detection of the object (Abraham, col 3 line 11-38, “poor or limited visibility, e.g., in fog or at night” reads on “encounter conditions” which include fog which reads on “atmospheric conditions,” “real time image data” implies the data is associated with the “detection of the object”) 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including factoring encounter conditions as taught by Abraham in order to advantageously provide a “Preferred collision sense and avoidance system (that) provides a “see & Avoid or “Detect and Avoid” capability to any aircraft, not only identifying and monitoring local targets, but also identifying any that may pose a collision threat and providing real time avoidance maneuvers” (Abraham, col 2 line 30-41).  

Regarding claim 12 Ganguli as modified teaches:  
	the processing circuitry is adapted to derive, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo- range to the detected, unknown object by selecting a pseudo-range estimate with a high probability of being correct 
(Ganguli, col 11 line 38- col 12 line 15, fig 3, CPU (18) contains “processing circuitry,” “likelihood of the range estimate”  reads on “probability distributions of pseudo-range ,” two examples where the likelihood is small are given, (col 12 line 4-7), selecting a “greater value for an argument”  leads to a “high probability of being correct”). 

Regarding claim 13 Ganguli as modified teaches:
	the processing circuitry is adapted to derive, from the one or more probability distributions of pseudo-range estimates, the estimate of the pseudo- range to the detected, unknown object by selecting a worst case pseudo-range estimate (Ganguli, col 2 line 51-61, col 3 line 64-col 4 line 11, col 12 line 1-15, fig 3, CPU (18) contains “processing circuitry,” “chosen based on the application scenario and system objectives” reads on “selecting a worst case pseudo-range estimate” objectives can include allowing for maximum avoidance, the broadest reasonable interpretation of a “worst case scenario” would be a scenario in which a collision occurs.  Ganguli teaches “collision detection and avoidance” (col 2 line 54-56, col 4 line 1-3), and “collision avoidance application” (col 12 line 8-13) which teach a system in which a collision is avoided.  In order to avoid a collision knowing where a collision occurs would be known therefore the “worst case pseudo-range estimate” would be “selected.”  The likelihood function is chosen depending on the “needs of the user,” if the “needs of the user” include “collision detection and avoidance” then a “worst case scenario” would be selected as person of ordinary skill in the art would consider the “worst case scenario” when designing for “collision detection and avoidance”).  

Regarding claim 14 Ganguli as modified does not teach:
	the processing circuitry is adapted to combine the sensor detection data with the prior performance models for the passive sensor by using Bayesian techniques to combine the sensor 
	Beutler teaches:
	the processing circuitry is adapted to combine the sensor detection data with the prior performance models for the passive sensor by using Bayesian techniques to combine the sensor detection data with a prior probability distribution describing uncertainty in sensor detection as a function of pseudo-range to a detected object (Beutler, col 9 line 64-col 10 line 45, “processing unit” would contain “processing circuitry” (col 5 line 65-col 6 line 2).  Bayes Rule, or “Bayesian techniques,” uses the “current measurement value                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                    ” where k is a time step.  Bayes Rule uses                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                     for “updating the result of the prediction step,” where “updating” implies to “combine the sensor detection data with a prior probability distribution.”  The “prediction step” would describe the “uncertainty in sensor detection.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including using Bayesian techniques as taught by Beutler in order to provide a method and a system for multilateration with the advantage “that it allows the use of many inexpensive unsynchronized sensors, compared to using a few sensors that are accurately synchronized, e.g., with atomic clocks” (Beutler col 5 line 9-21).  
	
Regarding claim 17 Ganguli as modified teaches:
	the processing circuitry is further adapted to access a database of known or likely vehicular activity in a region of the vehicle's spatial and temporal location, and wherein the (Ganguli, col 12 line 1-15, fig 3, CPU (18) contains “processing circuitry,” “likelihood functions” are based in, among other things, “a careful study of the types of intruder aircraft operating in the airspace and their performance capabilities” which reads on “to access a database of known or likely vehicular activity in a region,” “likelihood functions” are used to determine probability of the range estimates (col 11, line 38-50) and would include the “combining and deriving steps by additionally considering the vehicular activity”).

Regarding claim 18 Ganguli as modified teaches: 
	the processing circuitry is further adapted to update the estimated pseudo-range to the detected, unknown object by using a temporal state estimator to compare a prior pseudo-range estimate to one or more current probability distributions of pseudo-range estimates (Ganguli, col 7 line 21-col 8 line 34, fig 3, CPU (18) contains “processing circuitry,” “Kalman Filter” is implemented to determine an estimate of the states then the “estimated range” which reads on the “pseudo range estimate,” therefore the “Kalman Filter” acts as the “temporal state estimator,” Kalman Filter is used because “measurements are always corrupted by noise” therefore Kalman Filter provides an “updated” “pseudo-range to the detected, unknown object”).  
 
Regarding claim 19 Ganguli teaches: 
Ganguli, col 8 line 21-34, fig 3, CPU (18) contains “processing circuitry,” “dynamics and measurement equations” reads on “prior closure models of range to detected objects”).  

Regarding claim 20 Ganguli as modified teaches:
	the processing circuitry is adapted to establish the probability distribution of pseudo-range estimates for an assumed detected object type and environmental conditions (Ganguli, col 11 line 38- col 12 line 15, fig 3, CPU (18) contains “processing circuitry,” “the likelihood functions should be designed after a careful study of the types of intruder aircraft operating in the airspace and …” “likelihood functions” are used to determine “the probability distribution of pseudo-range estimates” (col 11, line 38-40) and is based on “the detected object type,”  and “the thresholds M and m are tunable design parameters and should be chosen base on the application scenario and system objectives,” where “application scenario” may read on “environmental conditions”).

Regarding claim 21 Ganguli as modified teaches:
	factoring known vehicular activity in the region of the vehicle's location at the time of detection of the object and establishing the one or more probability distributions of the pseudo-range estimates (Ganguli, col 12 line 1-15, “likelihood functions” are based in, among other things, “a careful study of the types of intruder aircraft operating in the airspace and their performance capabilities” which reads on “known vehicular activity in the region,” “likelihood functions” are used for “establishing the one or more probability distributions of the pseudo-range estimates” (col 11, line 38-50)).  

Regarding claim 22 Ganguli as modified does not teach: 
	tracking a bearing to the object over time and assessing a threat of collision or interference with the object.  
	Abraham teaches:
	tracking a bearing to the object over time and assessing a threat of collision or interference with the object (Abraham, col 2 line 13-30, “multi-target tracking unit, tracks detected local targets” reads on “tracking a bearing to the object over time,” “determines whether any tracked local target poses a collision threat” reads on “assessing a threat of collision or interference with the object”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including tracking objects and assessing threats as taught by Abraham in order to advantageously provide a “Preferred collision sense and avoidance system (that) provides a “see & Avoid or “Detect and Avoid” capability to any aircraft, not only identifying and monitoring local targets, but also identifying any that may pose a collision threat and providing real time avoidance maneuvers” (Abraham, col 2 line 30-41).  

Regarding claim 23 Ganguli as modified does not teach:
	deriving an object type of the object based on the estimated pseudo-range.  
	Beutler teaches:
	deriving an object type of the object based on the estimated pseudo-range (Abraham, col 5 line 22-64, “transmitted signal may also comprise additional information such as, for example, the object’s position according to WGS84, the barometric height, and the like (col 5,line 32-35), “object’s position” and “barometric height” imply the “estimated pseudo-range,” each sensor contains “sufficient information to uniquely identify the transmitting object” “sufficient information” would include the “estimated pseudo-range”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to estimate range to a moving rigid body from a moving platform using a monocular camera as disclosed by Ganguli by including determining object type by estimated pseudo-range as taught by Beutler in order to provide a method and a system for multilateration with the advantage “that it allows the use of many inexpensive unsynchronized sensors, compared to using a few sensors that are accurately synchronized, e.g., with atomic clocks” (Beutler col 5 line 9-21).  

Regarding claim 24 Ganguli as modified does not teach:
	determining an estimate of a location of the object in a navigation coordinate frame based on an own-aircraft position and the estimated pseudo-range.  
	Abraham teaches:
	determining an estimate of a location of the object in a navigation coordinate frame based on an own-aircraft position and the estimated pseudo-range (Abraham, con 3 line 64-col 4 line 20, “A LOS multi-target tracking unit tracks targets identified in the target detection unit in LOS coordinates” (col 4 line 10-12), “LOS coordinates” are line-of-sight coordinates and reads on “a navigation coordinate frame based on an own-aircraft position and the estimated pseudo-range”).


Regarding claim 25 Ganguli as modified teaches:
	the processing circuitry is further adapted to factor known vehicular activity in the region of the vehicle's location at the time of detection of the object to establish the one or more probability distributions of the pseudo-range estimates (Ganguli, col 11 line 38-col 12 line 15, fig 3, CPU (18) contains “processing circuitry,” “likelihood functions” are based in, among other things, “a careful study of the types of intruder aircraft operating in the airspace and their performance capabilities” which reads on “known vehicular activity in the region,” “likelihood functions” are used for “establishing the one or more probability distributions of the pseudo-range estimates” (col 11, line 38-40)).  

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.

Regarding 35 U.S.C, 112, page 7 and 8 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 1, and 11 the U.S.C. § 112(b) rejections have been withdrawn.  However, a new U.S.C. § 112(b) rejection has been added due to new claims.

Regarding 35 U.S.C. 102 and 35 U.S.C. 103 page 8-9 of applicant’s remarks Examiner acknowledges applicant’s arguments regarding independent claims 1 and 11.  Applicant argues “There does not appear to be any disclosure or suggestion of using prior testing data and factoring in encounter conditions at the time of detection of the object by the passive sensor” (page 8). 
	Examiner respectfully disagrees.  Beutler teaches Bayes Rule or Bayesian techniques.  Bayes Rule, does use “prior testing data” as evidenced by Soni, (page 1).  Looking at Bayes Rule, “P(A) is called the prior” which is a probability based in “prior information” which would be the “prior testing data” but does not use “additional prior information.”  “P (B/A) is called the likelihood” and is the “probability of observing the new evidence” which would be “additional prior information.”  Therefore Bayes Rule as disclosed by Beutler uses “prior testing data.”
	Additionally, Beutler discloses “In a real scenario, disturbances occur.” and how to “cope” with these disturbances.  Using a broadest reasonable interpretation a person of ordinary skill in the art would interpret “encounter conditions” to create noise in the signal.  Therefore the “disturbances” that Beutler discloses reads on “encounter conditions.” (col 11 line 21-45).
	Finally, claim 5, which depends from independent claim 1, and claim 14, which depends from independent claim 11, are made obvious.   
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tillotson, U.S. Pat. No. 8,471,730 B2 teaches identifying atmospheric phenomena using Bayesian techniques.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/21/2021